AO 245B (CASD Rev. 1119) Judgment in a Criminal Case
                                                                                                                FILED
                                                                                                                At"'K    15 2019
                                       UNITED STATES DISTRICT COURir'
                                                                                                         CLERK. U.S. OISTRICT COURT
                                           SOUTHERN DISTRICT OF CALIFORNIA                            SOUTHERN DISTRiCT O~ CALIFORNIA
                                                                                                      BY                 ..7JIt:::. _?UTY
               UNITED STATES OF AMERICA                             JUDGMENT IN A CRIMINAL CASE
                                  v.                                (For Offenses Connnitted On or After November 1, 1987)

             GUILLERMO GARCIA-GAXIOLA                                  Case Number:         19CR0711-DMS

                                                                    Matthew Binninger FD
                                                                    Defendant's Attorney
USMNumber                         83402298

0-
THE DEFENDANT:
[:g] pleaded guilty to count(s)         1 of the Information

o   was found guilty on count( s)
    after a olea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          Connt
Title & Section                    Natnre of Offense                                                                    Nnmberfs)
18USC 1546                         FRAUD AND MISUSE OF VISAS, PERMITS, AND OTHER                                            1
                                   ENTRY DOCUMENTS




    The defendant is sentenced as provided in pages 2 through                 2            ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o      The defendant has been found not guilty on count(s)

o      Count(s)
                  ---------------------- is                               dismissed on the motion of the United States.

       Assessment: $ 100.00 ordered waived


o      NTA Assessment*: $
       *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
[:g]   No fine                0 Forfeiture pursuant to order filed                                             , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                    Avrjl 12 2Q19
                                                                    Date ofImposition of sente~



                                                                    HON. Dana
                                                                                  i:d:.m~
                                                                                      . Sabraw
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 GUILLERMO GARCIA-GAXIOLA                                                Judgment - Page 2 of 2
CASE NUMBER:               19CR0711-DMS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D at _ _ _ _ _ _ _ _ A.M.                         on _____________________________________

       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on   _________________________ to _____________________________

at ________________________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       19CR0711-DMS
